Citation Nr: 1808546	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder. 

2.  Entitlement to service connection for arthritis of the left shoulder. 

3.  Entitlement to service connection for arthritis of the right wrist. 

4.  Entitlement to service connection for arthritis of the left wrist. 

5.  Entitlement to service connection for arthritis of the right hand. 

6.  Entitlement to service connection for arthritis of the left hand. 

7.  Entitlement to service connection for arthritis of the right knee. 

8.  Entitlement to service connection for arthritis of the left knee. 

9.  Entitlement to service connection for arthritis of the right ankle. 

10.  Entitlement to service connection for arthritis of the left ankle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The Veteran testified at a Board hearing in May 2016.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Board remanded the Veteran's claims of entitlement to service connection for arthritis of his shoulders, wrists, hands, knees, and ankles.  

The August 2016 remand specifically requested treatment records dated November 1965 and October 1966 from the Balboa Naval Hospital in San Diego.  The remand instructions indicated that if such records were obtained, a medical opinion addendum was to be issued.  However, if the treatment records were deemed unavailable, the Veteran must be afforded a physical examination to assess his condition.  

After an attempts obtain the treatment records, RO received notification that all records during the requested time period have been destroyed.  The Veteran was notified of the unavailability of his treatment records by a January 2017 letter.  The Veteran subsequently submitted some service treatment records from Camp Pendleton and a letter from his private physician just prior to enlistment.  However, such documentation is insufficient to establish service connection.  

Pursuant to the August 2016 remand, without the November 1965 to October 1966 treatment records, a new VA examination is warranted.  The Veteran's representative has also asserted that a new VA examination should be afforded since the treatment records are unavailable. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the following question: 

Was the Veteran's pre-existing polyarthritis of the bilateral shoulders, wrists, hands, knees, and ankles were clearly and unmistakably (obviously and manifestly) not aggravated (i.e. not permanently worsened beyond normal progression) during his period of active service? Why or why not? 

In doing so, the examiner should review the Veteran's statements in support of his claim, treatment records relating to his joints complaints, and personnel records which indicate that the Veteran was released from the service due to these disabilities.  The examiner should also consider the August 1966 letter from Dr. Eary (in VBMS entry dated January 27, 2017 and titled medical record government facility).

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

